—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Babylon dated February 2, 1990, which denied the petitioner’s application to erect a sign, the appeal is from a judgment of the Supreme Court, Suffolk County (Leis, J.), *416entered November 14,1991, which annulled the determination and granted the petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The Supreme Court annulled a determination of the Zoning Board of Appeals of the Town of Babylon that denied the petitioner’s application to erect a second ground sign on premises that it had leased." Any question concerning the propriety of the Supreme Court’s judgment has been rendered academic. The petitioner has terminated its lease, vacated the demised premises, and abandoned any rights it may have been granted by the Supreme Court (see, Matter of Marzella v Munroe, 69 NY2d 967; Matter of Levy v Board of Zoning & Appeals, 160 AD2d 941). Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.